 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   MARK RANDALL BUNKER,                 )     NO. ED CV 18-283-E
                                          )
12                  Plaintiff,            )
                                          )
13        v.                              )          JUDGMENT
                                          )
14   NANCY A. BERRYHILL, Deputy           )
     Commissioner for Operations,         )
15   Social Security,                     )
                                          )
16                                        )
                    Defendant.            )
17                                        )
                                          )
18

19
          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20
     the Social Security Administration is reversed in part and the matter
21
     is remanded for further administrative action consistent with the
22
     Opinion filed concurrently herewith.
23

24
               DATED: November 14, 2018.
25

26
                                                    /s/
27                                            CHARLES F. EICK
                                       UNITED STATES MAGISTRATE JUDGE
28
